                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

MARQUISE FOSTER, individually and on )
behalf of all others similarly situated, )
                                         )                 NO. 3:19-cv-00148
        Plaintiff,                       )
                                         )                 JUDGE RICHARDSON
v.                                       )
                                         )
SITEL OPERATING CORPORATION,             )
                                         )
        Defendant.                       )

                                             ORDER

       Pending before the Court is Plaintiff’s Motion for Conditional Certification and Notice to

Putative Class Members.       (Doc. No. 39). For the reasons discussed in the accompanying

Memorandum Opinion, Plaintiff’s Motion for Conditional Certification is GRANTED.

       The Court ORDERS the parties to meet and confer regarding the substance of the notice

and the proposed notice and consent protocol. The parties shall submit a joint report to the Court

no later than FOURTEEN DAYS after the date of this Order. If the parties cannot agree on a

protocol, or the language of the notice, then by that same date (1) Plaintiff shall file her proposed

notice language and notice and consent protocol, and (2) Defendant shall separately file specific

objections as to points of disagreement. If this occurs, Plaintiff may respond within five days. The

Court will consider extending this time frame if requested, especially in light of the current

COVID-19 pandemic. Additionally, the Court will defer the deadline by which Defendant is

required to turn over information regarding the putative class members until all notice protocol

issues are resolved.




   Case 3:19-cv-00148 Document 97 Filed 04/02/20 Page 1 of 2 PageID #: 1218
   IT IS SO ORDERED.


                                      ____________________________________
                                      ELI RICHARDSON
                                      UNITED STATES DISTRICT JUDGE




Case 3:19-cv-00148 Document 97 Filed 04/02/20 Page 2 of 2 PageID #: 1219
